Filed 10/6/16 Marriage of Kim CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




In re the Marriage of MICHAEL and ANNABELLE                                                  C080719
KIM.

MICHAEL KIM,                                                                    (Super. Ct. No. 10FL00288)

                   Appellant,

         v.

ANNABELLE KIM,

                   Appellant.




         Appellant Michael Kim (husband) appeals from an order characterizing and
dividing real and personal property. Husband contends the trial court erred in
characterizing real property located in the Philippines as the separate property of
Annabelle Kim (wife). Husband further contends he should be given credit for money
wife removed from a community property account.



                                                             1
       The record on appeal does not include a reporter’s transcript of the long cause
hearing at which evidence was admitted and arguments made. Accordingly, we treat the
appeal as a “judgment roll” appeal. (Allen v. Toten (1985) 172 Cal.App.3d 1079, 1082-
1083; Krueger v. Bank of America (1983) 145 Cal.App.3d 204, 207.)
       On the face of this record, husband cannot establish error. We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       Husband and wife were married on February 2, 2000, and separated on April 11,
2011. On September 4, 2015, the trial court presided over a long cause hearing on issues
of characterization and division of real and personal property. On September 8, 2015, the
court issued its written decision. As relevant here, the trial court characterized real
property located in the Philippines as wife’s separate property and awarded the property
to her. Specifically, the court found that title to the property was held in wife’s name and
that husband failed to rebut the title presumption by clear and convincing evidence. The
trial court also found the parties agreed that the community property “Fidelity Joint
Account” had a balance of “approximately $201.” That $201, the court ruled, was to be
divided evenly between the parties.
       Husband appeals from that order.
                                       DISCUSSION
       On appeal, we must presume the trial court’s judgment is correct. (People v.
Giordano (2007) 42 Cal.4th 644, 666.) Thus, we must adopt all inferences in favor of the
judgment, unless the record expressly contradicts them. (See Brewer v. Simpson (1960)
53 Cal.2d 567, 583.)
       The party challenging a judgment bears the burden to provide an adequate record
to assess claims of error. (Ketchum v. Moses (2001) 24 Cal.4th 1122, 1140-1141.) When
an appeal is “on the judgment roll” (Allen v. Toten, supra, 172 Cal.App.3d at pp. 1082-
1083), we must conclusively presume evidence was presented that is sufficient to support
the court’s findings. (Ehrler v. Ehrler (1981) 126 Cal.App.3d 147, 154 (Ehrler).) Our

                                              2
review is limited to determining whether any error “appears on the face of the record.”
(Cal. Rules of Court, rule 8.163; In re Marriage of Hall (2000) 81 Cal.App.4th 313, 316)
       These restrictive rules of appellate procedure apply to husband even though he is
representing himself on appeal. (Wantuch v. Davis (1995) 32 Cal.App.4th 786, 795;
Leslie v. Board of Medical Quality Assurance (1991) 234 Cal.App.3d 117, 121; see also
Nelson v. Gaunt (1981) 125 Cal.App.3d 623, 638-639.)
       Here, with regard to the real property in the Philippines, husband argues both that
wife perjured herself and the evidence “clearly indicated” the property was purchased
with community funds. Thus, he contends, the trial court erred in characterizing the
property as wife’s separate property.
       As we have explained, on a judgment roll appeal our review is limited to error
appearing on the face of the record. (See In re Marriage of Hall, supra, 81 Cal.App.4th
at p. 316.) We presume official duties have been regularly performed (Evid. Code,
§ 664), and this presumption applies to the actions of trial judges (see People v. Duran
(2002) 97 Cal.App.4th 1448, 1461-1462, fn. 5; Olivia v. Suglio (1956) 139 Cal.App.2d 7,
9 [“If the invalidity does not appear on the face of the record, it will be presumed that
what ought to have been done was not only done but rightly done”]).
       The trial court found that title to the real property was held in wife’s name alone.
Accordingly, the property was presumptively wife’s separate property. (Evid. Code,
§ 662 [“The owner of the legal title to property is presumed to be the owner of the full
beneficial title”].) The court further found husband failed to present clear and convincing
evidence to rebut that presumption. (Evid. Code, § 662 [title presumption “may be
rebutted by clear and convincing proof”].) Without a reporter’s transcript, we must
conclusively presume that sufficient evidence was introduced to support the trial court’s
findings. (Ehrler, supra, 126 Cal.App.3d at p. 154.) Husband has not shown error.
       Husband next contends the trial court failed to consider the “intact amount” of
“communal property” that was contained in the Fidelity Joint Account prior to the

                                              3
parties’ separation. In support of his contention, husband argues wife agreed the balance
of that account was $6,635.49 at the date of separation. The court, however, found the
parties agreed the balance of the Fidelity Joint Account to be divided was “approximately
$201.” Without a reporter’s transcript, or any other reviewable record of the proceedings,
we must conclusively presume that the evidence submitted at the long cause hearing
supports that finding. (See Ehrler, supra, 126 Cal.App.3d at p. 154.)
                                      DISPOSITION
       The order of the trial court is affirmed. Husband shall pay wife’s costs on appeal.
(Cal. Rules of Court, rule 8.278(a)(1), (2).)




                                                          /s/
                                                    Duarte, J.



We concur:



      /s/
Raye, P. J.




     /s/
Nicholson, J.




                                                4